Opinion issued January 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00802-CV
———————————
In RE Department of Family & Protective Services, Office of
Harris County Attorney, and William S. Cox

 

 
Original Proceeding on Petition for Writ of Mandamus[1]

 

MEMORANDUM OPINION
By petition
for writ of mandamus, relators, Department
of Family & Protective Services, Office of Harris County Attorney, and assistant
county attorney William S. Cox, seek mandamus relief compelling the
trial court to vacate its September 17, 2010 “implicit order of reinstatement”
and verbal order setting a hearing
on the real party in interest’s motion for sanctions.  
We deny the
petition for writ of mandamus, and we lift our stay of the trial court’s proceedings.
PER CURIAM
Panel
consists of Justices Alcala, Sharp, and Wilson.[2]
 
 




[1]
          The
underlying case is In the Matter of the
Marriage of Tomas Gonzalez and Maria Teresa Mares Gonzalez and in the Interest
of [E.T.G., M.G., and J. M.M.], Cause No. 2009-00394, filed in the
311th District Court of Harris County, Texas, the Honorable Katie Kennedy,
presiding.


[2]           The Honorable Davie L. Wilson, retired
Justice, First Court of Appeals, sitting by assignment.